Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .. 

DETAILED ACTION
This office action is in response to applicant's communication of 6/23/2020. Currently claims 28-62 are pending and rejected below.

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenany in view of US 2005/0010168 A1 to Kendall et al. (hereinafter 'Kendall') in view of Joshi (US 2002/0156461 A1).

Kenany discloses an active agent delivery device (abstract - a needleless injector delivers a biologically active agent) comprising: an first reservoir “active agent reservoir” configured to contain an active agent formulation (see FIG. 1, paras [0038] - reservoir 113); a second reservoir  “a power reservoir” configured to eject the active agent formulation at a pressure sufficient to deliver the active agent formulation into or through a mucosal layer in a subject (FIG. 1, para [0038] - propulsion unit 140 may contain compressed gas [power reservoir] forces the fluid out of the ejecting tubes; abstract - mucosal sites may be injected); and a moveable separator separating the power reservoir from the active agent reservoir (FIG. 1, para [0038] -force conveyor 120 may be a plunger [movable separator]).
Kenany discloses the claimed invention except for the one or more valves on the second reservoir.  Kendall teaches that it is known to use one or more valves on the second power reservoir as set forth in paragraphs [0085]-[0087] discussing the addition of valves to a power chamber to provide power to drive medicament from the device in a controlled desired manner.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kenany with one or more valves on the power reservoir as taught by Kendall, since such a modification would provide the system with one or more valves on the second power reservoir for providing power to drive medicament from the device in a controlled desired manner.
Kenany in view of Kendall discloses the claimed invention except for the one or more valves configured to degrade and thereby provide an inlet in response to exposure to an aqueous medium.  Kendall teaches that it is known to use one or more valves configured to degrade and thereby provide an inlet in response to exposure to an aqueous medium as set forth in paragraphs [0039-0041] (membrane 18), to provide a means to drive a power reservoir and piston to expel fluid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kenany in view of Kendall with one or more valves configured to degrade and thereby provide an inlet in response to exposure to an aqueous medium as taught by Joshi, since such a modification would provide the system with one or more valves configured to degrade and thereby provide an inlet in response to exposure to an aqueous medium for providing a means to drive a power reservoir and piston to expel fluid.
Kenany fails to disclose the pressure generated by the device is from 25kPa to 150kPa or 30 kPa or more. Kendall, however, does disclose a needleless syringe for delivery of material into the tissue of a subject where pressures may be as high as 700 kPa (paras [0120]-[0121 ] -high pressures cause the rupture of a membrane which prevents premature ejection of the material). It would have been obvious to one of ordinary skill in the art to combine the use of the high activation pressures of Kendall with the injector of Kenany, because this would prevent premature ejection as taught by Kendall (para [0120]).
	 Concerning claim 32, Kenany further discloses the device comprises a nozzle separating the active agent reservoir from the exterior of the device (FIG. 1, para [0037] - see nozzles124).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenany (US 2007/0043320 A1) (Kenany) in view of Joshi in view of US 2011/0313348 Al to Potter et al. (hereinafter 'Potter').
Kenany fails to disclose the active agent formulation is ejected from the device in 10 msec or less and wherein the active agent formulation is ejected from the device at a velocity of 1 m/s or more. Potter, however, does disclose a needleless drug delivery device (para [0091]) which may be powered by a pre-charged gas spring (para [0085]) wherein delivery requires only milliseconds (para [0095] - delivery occurs in a matter of milliseconds [broadly interpreted to to comprise less than 10 msec) wherein the active agent formulation injected from the device at a velocity of 1 m/s or more (para [0043]). It would have been obvious to one of ordinary skill in the art to combine the teachings of these references and eject the formulation from the device in 1 m/sec or more

Claim 33-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenany in view of Joshi in view of US 5,858,001 to Tsais et al. (hereinafter Tsais’).
Kenany fails to disclose the power reservoir contains a gas generating material. Tsais, however, does disclose a drug delivery device (abstract) contains a gas generating material (col 10, In 36-39 gas is generated by the reaction of citric acid and sodium bicarbonate). It would have been obvious to one of ordinary skill in the art to combine the the use by Tsais of a gas generating material with the injecting device of Kenany because the Kenany device may be driven by gas and the reaction of citric acid and sodium bicarbonate is a well-known and non-toxic means of generating gas in a device as needed.

Regarding claims 34, Kenany fails to disclose the gas generating material produces a gas upon contact with an aqueous medium.  Tsais, however, does disclose a drug delivery device (abstract) contains a gas generating material (col 10, In 36-39 gas is generated by the reaction of a solution of citric acid [aqueous medium] and sodium bicarbonate). It would have been obvious to one of ordinary skill in the art to combine the use by Tsais of an aqueous gas generating material with the injecting device of Kenany because the Kenany device may be driven by gas and the reaction of aqueous citric acid and sodium bicarbonate is a well-known and non-toxic means of generating gas in a device as needed.

Concerning claims 35, Kenany fails to disclose the gas is a product of a chemical reaction. Tsais, however, does disclose the gas is a product of a chemical reaction (col 10, In 36-39 gas is generated by the reaction of a solution of citric acid [aqueous medium] and sodium bicarbonate). It would have been obvious to one of ordinary skill in the art to combine the use by Tsais of an aqueous gas generating material with the injecting device of Kenany because the Kenany device may be driven by gas and the reaction of aqueous citric acid and sodium bicarbonate is a well-known and non-toxic means of generating gas in a device as needed.

Concerning claim 38, neither Kenany nor Tsais disclose a gas generating material is present in the moveable separator. Kenany, however, does disclose a propulsion unit which may contain compressed gas as propellant adjacent to a force conveyor which may be plunger or membrane [movable separator] (para [0038] - see propulsion unit 140, force conveyor 120) and Tsais discloses a gas generating material (col 10, In 36-39 gas is generated by the reaction of citric acid and sodium bicarbonate). It would have been obvious to one of ordinary skill in the art to combine the gas-generating component of Tsais with the movable separator of Kenany, by collapsing the two components together, for example by replacing one wall of the propulsion compartment containing the gas-generating material and replacing it with an expandable membrane (e.g. as in a balloon) in order to allow the expanding gas to impinge on the agent reservoir and drive it out through the ejecting tubes and into patient tissue.

Regarding claims 39-41, Tsais further discloses the device further comprises a third reservoir or “an aqueous medium reservoir” configured to contact at least a portion of the power reservoir end of the device and activate the power reservoir and wherein the power reservoir contains a gas generating material and the aqueous medium reservoir contains an aqueous medium (see FIG. 4, col 10, In 30-46 . expelling means [power reservoir] comprises gas pressure generated by mixing citric acid solution 42 [aqueous medium] with bicarbonate pellet 40). It would have been obvious to one of ordinary skill in the art to combine the use of a citric acid/bicarbonate gas generator with the Kenany injection device, because the Kenany device is driven by gas and the reaction of citric acid and sodium bicarbonate is a well-known stable and non-toxic means of generating gas in a device as needed rather than storing a compressed gas which may tend to leak upon long storage.

Concerning claims 42-44 see Kenany para 11 and the agents used. 
Concerning claims 45 and the tubular and hemispherical structure see figure 3 Kenany.

Concerning claim 46-48 See [0085]-[0087]  and the pH responsive material polymer (see Kenany para [0014]).

Concerning claim 49 see Kendall teaches that it is known to use one or more valves or holes on the power reservoir as set forth in paragraphs [0085]-[0087] .

Concerning claim 50-56 and the specific pH and pressure, examiner is of the position that these would be well known ranges to a PHOSITA. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955) and since has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner if of the position that if not explicit in the Prior art combination than a well known pH and pressure range to have and try for an obvious modification to make by a PHOSITA for a controlled injection and delivery.

Concerning claim 57 see Kendall teaches that it is known to use one or more valves or holes on the power reservoir as set forth in paragraphs [0085]-[0087]  and the pH responsive material polymer (see Kenany para [0014]).

Concerning claims 58-59 again see abstract of Kenany for method of delivery and treating a disease.

Concerning claims 60-62 and the kit see figures 1 -2 of Kenany and disclosure of rejected claims above

Concerning claims 61 and two or more it is examiners position that a PHOSITA would know to include a plurality of delivery devices in a kit to treat more than one patient or for repeated procedures separated over time.

Concerning claims 62 see abstact of Kenany discussing mucosal treatment and agents.


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP GRAY whose telephone number is (571)272-7180. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 4:30 p.m. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILLIP A GRAY/Primary Examiner, Art Unit 3783